Title: To George Washington from Major General Benjamin Lincoln, 23 December 1779
From: Lincoln, Benjamin
To: Washington, George


        
          My Dear General,
          Charlestown [S.C.] Decr 23d, 1779.
        
        I write by this opportunity rather from a desire to embrace it, than because I have any particular news to communicate.
        Since my last an exchange of prisoners has taken place, our private soldiers have been all liberated, and but few of our officers remain in the enemy’s hands; among them is Colo. Elbert of the 2d Georgia battalion. The enemy claim a Brigadier for him, he was appointed Brigadier of Militia by a number of the members of the Georgia Assembly, but not by a constitutional house. He is a valuable officer, and his exchange is in every view to be desired.
        Four continental frigates came into port this morning, which is a very great acquisition to our strength, and will, I think, with the other armed vessels here secure our harbor. If the works on the land side were completed, I think, we should be pretty safe. A vessel arrived yesterday with stores from Philadelphia, which is a very timely reinforcement.
        The troops occupy the same posts as when I did myself the honor to write you on the 7th ultimo. We received a

reinforcement the beginning of this month, from Virginia, of about 300 men, commanded by Colo. Heth. We soon expect some militia from North Carolina, and the remainder of the troops from Virginia.
        For the sake of an airing the enemy have posted most of their troops on the several plantations near Savannah. They yet continue very unhealthy. By the last accounts from the Havannah we learn, that the Spaniards are gone against Pensacola, and that the Natchez up the Mississippi, with the other English settlements on that River, are in the hands of the Spaniards, and 900 prisoners. From our latest intelligence General Prevost not only affects to disbelieve these accounts, but it is said at Savannah that the Spaniards have been beaten in two actions, and that all is well in that quarter. Indeed, it appears from his inactivity that he did really believe this account, or that he means to give up the Floridas as lost, for he has not reenforced them unless within a few days past.
        It is very evident that he expects every day a reinforcement himself, for, a few nights since, on information that some Ships were in the offing, lodgings were immediately taken for the officers. This circumstance corroborates some others which show what are their expectations. I am my dear General, with the greatest esteem &c., &c.
        
          Benjamin Lincoln
        
      